UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-2361


In re: DENNIS JAMES JOHNSON,

                    Petitioner.



            On Petition for Writ of Mandamus. (3:21-cv-00064-GMG-RWT)


Submitted: January 20, 2022                                       Decided: January 24, 2022


Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Dennis James Johnson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dennis James Johnson petitions for a writ of mandamus, alleging that the district

court has unduly delayed in ruling on his 28 U.S.C. § 2241 petition. He seeks an order

from this court directing the district court to act. The present record does not reveal undue

delay in the district court. Accordingly, we deny the mandamus petition. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                       PETITION DENIED




                                             2